Citation Nr: 0816404	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  07-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1  Entitlement to service connection for a cognitive 
disorder, not otherwise specified, to include symptoms of 
memory loss and attention disorder.

2.  Entitlement to an initial evaluation greater than 50 
percent for sleep apnea with chronic fatigue.

3.  Entitlement to an initial evaluation greater than 20 
percent for bladder neck obstruction.

4.  Entitlement to an initial compensable evaluation for torn 
cartilage, right wrist.

5.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

6.  Entitlement to an initial compensable evaluation for 
chronic sinusitis.

7.  Entitlement to an initial compensable evaluation for acid 
reflux.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to March 
2005.  The DD 214 discloses an additional 18 months of active 
duty.  He is a Gulf War veteran.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in pertinent part, denied service connection for 
memory loss and bilateral hearing loss.  

In February 2008, the veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.  A 
transcript of the hearing is associated with the claims 
folder.  

During the hearing, the veteran withdrew his appeal for 
service connection for bilateral hearing loss.  Accordingly, 
the Board finds that the veteran has effectively withdrawn 
his appeal as to the issue of service connection for 
bilateral hearing loss.  Hence, the issue is as described on 
the front page of this decision.

In November 2004, the veteran filed claims for service 
connection for frequent urination; sleep apnea with chronic 
fatigue; torn cartilage, right wrist; allergic rhinitis; 
chronic sinusitis; and acid reflux.  In a June 2005 rating 
decision, the RO granted service connection for sleep apnea 
with chronic fatigue, rating the disability 50 percent, and 
for bladder neck obstruction, rating the disability 10 
percent, effective April 1, 2005.  The RO also granted 
service connection for torn cartilage of the right wrist, 
allergic rhinitis, chronic sinusitis, and acid reflux, 
evaluating these disabilities as noncompensable, effective 
April 1, 2005.  With respect to the bladder neck dysfunction 
claim, the veteran timely filed a NOD in October 2005.  In a 
June 2006 decision, the RO increased the disability rating to 
20 percent.  With respect to the remaining claims, the 
veteran filed a timely NOD in May 2006.  The record reflects 
that the RO has not issued the requisite SOC with respect to 
these remaining issues pursuant to 38 C.F.R. § 20.200, and 
therefore, the Board must remand these issues for proper 
issuance of an SOC, and to provide the veteran an opportunity 
to perfect an appeal of the issues thereafter by filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).


FINDINGS OF FACT

1. While the veteran does not have documentation of a 
diagnosis of cognitive disorder in service, the service and 
post-service medical records indicate complaints of memory 
loss and attention disorder during and after service and a 
diagnosis of cognitive disorder within three years of 
separation from service.

2. The documented history of memory problems and attention 
disorder during and since service, the competent evidence of 
a diagnosis of cognitive disorder within three years of 
service, and the filing of a claim prior to the veteran's 
separation from service places the evidence in relative 
equipoise as to whether his cognitive disorder began during 
or as the result of service.


CONCLUSION OF LAW

Service connection for a cognitive disorder is warranted.  38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a 
cognitive disorder, not otherwise specified, to include 
symptoms of memory loss and attention disorder.  Therefore, 
no further development is needed with respect to the 
veteran's appeal.

II.  Laws and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Review

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Service Medical Records

A November 1983 Report of Medical Examination for Enlistment 
discloses a normal clinical assessment of all systems.  In 
the accompanying Report of Medical History, the veteran 
denied having any problems with memory loss.  Numerous 
examinations between 1984 and 2002 disclose normal clinical 
assessments of the neurological system and similar reports by 
the veteran indicating no memory loss.

A May 1985 consultation record indicates that the veteran had 
a "weakness on performance scores," "serious problems in 
his technique for memory," and "problems in attention 
span."  The veteran's ability to concentrate was also 
questioned.  The clinician stated that "this may create 
problems in radio calls and in handling complex 
instructions" and indicated that further testing might be 
helpful.  

A September 1987 treatment record acknowledges the May 1985 
consultation and indicates that while the veteran "may have 
had problems with memory in the past," he was cleared for 
fit for duty in June 1985.  The veteran acknowledged that 
"he did sometimes have mild difficulty remembering things 
mainly evidenced in radio transmission procedures" but 
stated that it was a "very minimal problem now."

An October 1987 treatment record indicates that "since [the 
veteran] was cleared for flight status (FFD) by Ft. Rucker 
and since unit has not had any real problems with [the 
veteran] flying or handling radio transmissions, Division 
Surgeon believes [the veteran] can be cleared for PRP."

A November 1987 treatment record indicates that the clinician 
discussed the veteran's condition with the unit IP and 
determined that there were "no problems whatsoever - 
cleared." (Emphasis in original).

A 2004 MRI of the veteran's brain reveals a borderline 
cerebellar ectopia, also known as a Chiari I malformation.

An undated attention deficit hyperactivity disorder (ADHD) 
self-report checklist indicates that the veteran "very 
often" had problems remembering appointments or obligations 
and difficulty keeping his attention and concentration.

August 2005 VA Neurological Disorders Examination

The veteran reported difficulty in remembering items after a 
few hours or days for 5-10 years' duration.  He denied any 
other difficulties with performing his job as a helicopter 
pilot or with other cognitive tasks.  Upon physical 
examination, his mental status was alert and his speech was 
fluent.  He was able to follow three step commands and recall 
2/3 objects at three minutes.  1/3 words were missed at five 
minutes.  The clinician reviewed the SMRs that the veteran 
had brought with him and noted that the October 2004 MRI was 
normal.  He stated that "[i]t is unclear if this is an 
attention issue or a memory problem.  No history of head 
trauma or other cognitive deficits to implicate an 
etiology."  He recommended more extensive neuropsychological 
testing.  No diagnosis was given.

Post-Service Treatment Records

A December 2005 VA treatment record indicates that the 
veteran reported a declining memory.

Private treatment records from the 96th Medical Group at 
Eglin Air Force Base reveal that in May 2006 the veteran gave 
a history of memory problems to include forgetting names.  
The impression included memory complaints.  In June 2006, the 
doctor noted that memory testing and an MRI would be 
conducted.  An August 2006 note indicates that all tests, 
including the MRI, were normal and that no neurological cause 
for the veteran's memory loss could be identified. 

A January 2008 report from the Rock Landing Psychological 
Group indicates that the veteran described his memory problem 
as a "retrieval issue."  The doctor stated that the veteran 
"is not clear about the onset of his problems with memory, 
but he dated it as 'going back to Desert Storm.'"  Upon 
physical examination, the rate and volume of his speech were 
normal.  At time he scrambled some words.  His sensori-motor 
functions were generally intact.  Assessment of attention and 
concentration revealed significant deficits.  

After conducting a thorough battery of tests, the doctor 
diagnosed ADHD, inattentive type.  He explained:

[The veteran's] apparent memory problems are likely 
to be problems in registration where events do not 
make it into short-term memory or in organization 
and retrieval.  The difficulties [the veteran] 
attributes to memory are readily explained by an 
attention deficit - e.g., not completing thoughts, 
"jumping" topics, repeating what others have said 
without recognition that others just said it, 
living in a "fog," and disorganization . . . It 
is not clear from [the veteran's] account to what 
extent he had similar difficulties as a child or 
whether the onset coincided with his experience in 
Desert Storm.

January 2008 treatment notes from the Rock Landing 
Psychological Group reveal that the veteran complained of 
memory problems for 10-15 years' duration, mostly after 
returning from Desert Storm in 1991.   However, he noted that 
some of these symptoms were present in grade school.  
February 2008 treatment notes include an assessment of ADHD, 
inattentive type, and cognitive disorder, not otherwise 
specified, etiology uncertain.  The doctor prescribed 
Ritalin.

A June 2008 VA mental health treatment note indicates that 
the veteran reported "a great deal of trouble remembering 
things for many years."  He complained of forgetting names 
and faces of long-time colleagues and friend, difficulty 
remembering how to pronounce infrequently used words, and 
forgetting to go to an appointment after leaving his house.  

Upon physical examination, the veteran was oriented x4.  He 
exhibited good attention and concentration and maintained 
appropriate eye contact.  After a thorough battery of tests, 
the clinician determined that the veteran had deficits in 
both auditory and short-term memory.  However, she opined 
that his symptoms were the product of memory deficits rather 
than a product of inattention.  She explained:

Memory impairment of the severity seen in [the 
veteran] could resemble a lack of attention, 
however he did not have any difficulty completing 
the testing tasks in a focused, deliberate and 
timely manner.  Additionally, [the veteran's] early 
academic history does not suggest ADHD.  He also 
successfully served as a helicopter pilot for over 
thirty years, an occupation requiring sustained 
attention and concentration.  Further, the long 
term memory deficits reported, including forgetting 
friend's names and words, indicate memory problems, 
rather than simple inattention or a lack of 
concentration.  Although [the veteran] was 
previously diagnosed with ADHD and he continues to 
exhibit inattention problems, this evaluation found 
more explanatory evidence for memory problems 
rather than attention and concentration problems.  

The Axis I diagnosis was cognitive disorder, not otherwise 
specified.  The clinician 
recommended that he undergo neurological assessment "in 
order to better determine the cause of his memory 
impairments."

February 2008 Central Office Hearing

The veteran testified that he did not mention his memory 
problems after flight school because "if you want to keep 
flying, you just don't talk about that stuff."  He stated 
that "I don't know if this is Desert Storm related at all" 
and further indicated that he did not plan on being evaluated 
for Gulf War syndrome.

b. Discussion

The Board determines that the evidence falls at least in 
relative equipoise with respect to the veteran's claim for 
service connection claim for a cognitive disorder, in which 
case the veteran receives the benefit of the doubt in his 
favor.  Specifically, the Board notes that the SMRs reflect 
that the veteran was evaluated for memory loss and 
concentration problems in 1985 and 1987.  The SMRs do not 
show a diagnosis of cognitive disorder.  The veteran was 
separated from active service in March 2005.  However, this 
disorder apparently had not become resolved upon his service 
discharge, as he filed this claim four months prior to 
discharge in November 2004.  A close temporal proximity 
between service discharge and filing of a claim for service-
connected disability is probative when considering the 
veteran's claim, as it evidences a continuity of 
symptomotology during and after service.  See Hampton v. 
Gober, 10 Vet. App. 481 (1997).  

Post-service, the veteran submitted to a VA neurological 
examination in August 2005.  The veteran reported having 
memory loss.  The examiner was unable to determine whether 
the veteran suffered from an attention disorder or a memory 
problem.  However, a June 2008 VA examination indicates that 
the veteran suffers from a cognitive disorder manifested by 
symptoms of memory loss and attention disorder.  Recent 
neurological testing by a private provider confirms this 
diagnosis.
  
Accordingly, the Board finds that the competent medical 
evidence of record supports the veteran's claim for service 
connection for a cognitive disorder, not otherwise specified, 
to include symptoms of memory loss and attention disorder.


ORDER

Service connection for a cognitive disorder, not otherwise 
specified, to include symptoms of memory loss and attention 
disorder is granted. 


REMAND

In November 2004, the veteran filed claims for service 
connection for frequent urination; sleep apnea with chronic 
fatigue; torn cartilage, right wrist; allergic rhinitis; 
chronic sinusitis; and acid reflux.  In a June 2005 rating 
decision, the RO granted service connection for sleep apnea 
with chronic fatigue, rating the disability 50 percent, and 
for bladder neck obstruction, rating the disability 10 
percent, effective April 1, 2005.  The RO also granted 
service connection for torn cartilage of the right wrist, 
allergic rhinitis, chronic sinusitis, and acid reflux, 
evaluating these disabilities as noncompensable, effective 
April 1, 2005.  

With respect to the bladder neck dysfunction claim, the 
veteran timely filed a NOD in October 2005.  In a June 2006 
decision, the RO increased the disability rating to 20 
percent.  With respect to the remaining claims, the veteran 
filed a timely NOD in May 2006.

Under these circumstances, the Board must remand these issues 
so that the RO can provide the veteran an SOC, and afford him 
an opportunity to perfect an appeal of these issues 
thereafter by filing a timely substantive appeal.  See 
Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the 
veteran and his representative addressing 
the issues of entitlement to higher 
initial evaluations for sleep apnea with 
chronic fatigue; bladder neck obstruction; 
torn cartilage, right wrist; allergic 
rhinitis; chronic sinusitis; and acid 
reflux.

The veteran also must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
LILA J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


